In consolidated proceedings, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Nassau County, dated October 24, 1975, as, after a hearing, dismissed the appellant’s petition seeking enforcement of a stipulation which was incorporated by reference, but not merged into, a judgment of divorce, which requires the respondent to exercise her best efforts to make the children of the marriage practice Catholicism. Order affirmed insofar as appealed from, without costs or disbursements. The primary concern of the court in this case is the welfare of the children (see Matter of Paolella v Phillips, 27 Mise 2d 763; Finlay v Finlay, 240 NY 429). A review of the record reveals that the Family Court properly exercised its discretion in denying judicial enforcement of the stipulation. Cohalan, Acting P. J., Rabin, Shapiro and O’Connor, JJ., concur.